1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
      JESUS CORONA,                              Case No. 5:17-cv-00413 AG (SHK)
12
                                  Petitioner,
13                                               ORDER ACCEPTING FINDINGS
                         v.                      AND RECOMMENDATION OF
14                                               UNITED STATES MAGISTRATE
      NEIL McDOWELL, Warden,                     JUDGE
15
                                  Respondent.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
19   relevant records on file, the Report and Recommendation (“R&R”) of the United
20   States Magistrate Judge. The Court has engaged in de novo review of those
21   portions of the R&R to which Petitioner has objected. The Court accepts the
22   findings and recommendation of the Magistrate Judge.
23         IT IS THEREFORE ORDERED that the Petition be DENIED and that
24   Judgment be entered dismissing this action with prejudice.
25
26   Dated: November 9, 2019
27                                         HONORABLE ANDREW J. GUILFORD
                                           United States District Judge
28
